MekriMON, J.,
(after stating the facts). That the prisoner in capital felonies has the right to be, and must be, personally present at all tknes in the course of his trial, when anything is done or said affecting him as-to the charge against him on the trial, in any material respect, is not questioned. Indeed, it is conceded that he has such right, and that he must be so present. State v. Crayton, 6 Ired., 164; State v. Blackwelder, Phil., 38; State v. Bray, 67 N. C., 283; State v. Jenkins, 84 N. C., 812.
As to felonies less than capital, the prisoner has precisely the same right to be present, but it is not essential that he must be at all events.
In the case last cited, Mr. Justice RujteiN said, in reference to the prisoner’s right to be present: “ Whether the right can be waived in such cases, is a point about which the authorities seem to be still divided — some holding his actual presence to be necessary during the entire trial, and others, *406that being a right' personal to the accused, and established for his benefit, it might be waived by him.”
The rule that he must be so present in capital felonies is in favorem vitx. It is founded in the tenderness and care of the law for human life, and not in fundamental right — certainly not in this State, as seems to be supposed by some persons. The Constitution (Art. 1, §§11, 12, 13,) provides in respect to persons charged with crime, that, “ In all criminal prosecutions, every man has the right to be informed of the accusation against him, and to confront the accusers and witnesses with other testimony, and to have counsel for 'his defence.” That he shall be put to answer for a criminal charge/ only “by indictment, presentment, or impeachment,”' except in cases of petty misdemeanors, and that he shall not be “ convicted of any crime, but by the' unanimous verdict of a jury of good and lawful men in open Court.” These embrace all the provisions of the Constitution bearing upon the subject, and surely they cannot be reasonably interpreted to imply that it is essential that the party “ put to answer any criminal charge,” shall — -must—be continuously present at his trial at all events. They do not have such meaning-in terms or effect. The just and reasonable implication is, that the party accused of crime shall have fair opportunity to defend himself in all respects as. allowed and secured by the principles of law, procedure, and statutory provisions, applicable to and regulating criminal trials.
While it is settled in this State, that the prisoner has the right to be so present during 'his trial upon a charge for a felonious offence, not capital, there is neither principle nor statute, nor judicial precedent, that makes it essential that he- shall be. Nor, in our judgment, is there any common principle of justice, -essential to- the security of personal right, safety and liberty, that so requires. Unquestionably, a party “-put to' 'answer any criminal charge, may plead guilty, or nolo contendere. ■ In such ca'se, he waives a trial altogether. *407The law allows him to do so, presuming that he has capacity and intelligence to know and be advised as' to his rights, and that he will not voluntarily refuse to make defence, if innocent. The law in such cases, will not compel him to make defence for himself, nor will it make defence for him— it will only afford him just opportunity to do so for himself; he could not reasonably expect or ask more, nor is there anything in the nature of personal safety or -liberty that requires more.
If the prisoner may thus waive his right to a trial altogether, why may he not waive his right to be present at his trial, if he shall for any cause see fit to do so ? We can conceive of no just reason why he may not, especially when he is represented by counsel, as he has the right to be, who, it is presumed, is fully advised by him, and can generally take care of his rights better than he could do himself. He may deem it of advantage to him not to be present, or it may be inconvenient for him to be. He may choose to rely upon the skill and judgment of his counsel, and expect that the Court will see that the trial is conducted according to law, as it will always do. He may do this, but the waiver should appear to the satisfaction of the Court, either expressly, or by reasonable implication from what he says, or by his conduct. His counsel cannot wraive his right for him. State v. Epps, 76 N. C., 55; State v. Payton, 89 N. C., 539; State v. Sheets, Ibid., 543; Price v. State, 36 Miss., 531; Figlet v. State, 7 Ohio, 180; 128 Am. Decisions, 626, and numerous-cases there cited.
Generally, if not in all cases, the State will require the-prisoner’s presence when the judgment is entered, especially when the punishment to be imposed requires it.
The Court will always require the presence of the prisoner in Court during the trial, as already indicated, if he be in close custody of the law, unless in case the prisoner expressly hirqself, and not by counsel, waives his right to be present, *408but the Court may require it, if it shall deem it advisable to •do so. When,'however, the prisoner is not in close custody, but is only under recognizance for his appearance, the Court will not begin a trial in his absence, unless he expressly waives his right to be present. If, however, he be under recognizance for his appearance — is present when the trial begins, and afterwards, pending it, he voluntarily and on purpose absents himself — as when he flees the Court — he must be deemed to have waived his right to be present during the remainder of the trial, while he is so absent, and will not be entitled to be discharged, or to have a new trial, because he was so absent. In such case, he has fair opportunity to be present and might, and ought, as matter of duty, to be; if he is not, by the strongest, if not conclusive implication, he consents to > be, and is voluntarily absent, and waives his right. Pie has no right to flee — -he is bound not to do so— he flees at his peril, and is justly held to take the consequences of his unlawful conduct. It would savor of* absurdity and positive injustice, when a party charged with crime thus flees, to allow him to take advantage of his own wrong, and obtain his discharge, or a new trial! A party charged with a felon}*- less than capital, has the right to give bail and be ■at large, unless at the trial the Court shall order him into close custody. In such cases, if the defendant fly, pending the trial, the Court is not bound to stop the trial and discharge the jury, and thus give the defendant a new trial. To do so, would compromise the dignity of the Court, trifle with the administration of justice, and encourage guilty parties to escape. The defendant has no right, fundamental •or otherwise, that renders such absurd practice and procedure necessary.
It appears that the defendant in this case was not in close custody — that he was under recognizance for his appearance, and present when his trial began.
*409In the course of the trial, when the jury were going into Court to render their verdict, he fled the Court, and was not present when it was received,and entered by the Court. The Court properly held that this was not ground for a new trial. In such a case, it might, however, in its discretion, gr&nt a new trial for just cause, as when the defendant is ignorant and frightened, and was prompted by fear to fly, if it appear that he might have suffered prejudice by such flight.
There is no error. Let this opinion he certified to the Criminal Court according to law. It is so ordered.